Citation Nr: 0916113	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
ear injury characterized as left tympanic membrane 
perforation and infections.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1968, and also had subsequent periods of 
active duty for training.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for residuals of a left ear injury 
characterized as left tympanic membrane perforation and 
infections, rated noncompensable, effective August 7, 1996.  
The Veteran subsequently appealed the rating assigned to the 
Board.  In a decision issued in April 2005, the Board upheld 
the RO's assignment of a noncompensable rating.  The Veteran 
appealed that decision to the United States Court Appeals for 
Veterans Claims (Court).  In January 2007, the Court issued 
an order that vacated the April 2005 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the December 2006 Joint 
Motion by the parties.  In July 2007, the Board remanded the 
case for additional development.  

The Veteran has filed a claim for an increased rating for his 
service connected hearing loss.  It appears that the RO is in 
the process of addressing such claim; if not, the matter is 
referred to the RO for appropriate action.


FINDING OF FACT

Residuals of a left ear injury characterized as left tympanic 
membrane perforation and infections are not shown to have 
caused compensable impairment of function at any time during 
the appeal period; chronic left otitis media is not shown.


CONCLUSION OF LAW

A compensable rating for residuals of a left ear injury 
characterized as left tympanic membrane perforation and 
infections is not warranted for any period of time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.31, 4.87, Diagnostic Codes (Codes) 6200, 
6201, 6210, 6211 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A February 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and a February 2009 supplemental 
SOC readjudicated the matter after the appellant responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran had ample opportunity to respond/supplement the 
record.  Significantly, it is not alleged that notice in this 
matter was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).
The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in May 1998, October 1998, October 2003, and 
September 2008.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran's STRs show he sustained a left eardrum 
perforation.  VA treatment records show that in October 1997, 
an ear, nose, and throat (ENT) consult was requested after 
the Veteran reported having a 3-week history of being in a 
"daze" and having green drainage in his right ear.  He was 
given a provisional diagnosis of bilateral tympanic membrane 
perforation and chronic otitis in the right ear, and 
scheduled for future ENT consult.  In December 1997, an 
audiologist noted that the Veteran complained of having "ear 
infections with drainage" ever since he injured his ears 
while serving with the National Guard.  On ENT evaluation in 
December 1997 the specialist diagnosed tympanic membrane 
perforation and conductive hearing loss with episodic 
imbalance.  In March 1998, the Veteran was seen for an ENT 
follow-up.  A history of chronic imbalance, bilateral hearing 
loss, and right ear perforation was reported.  On physical 
examination, granulation and purulent drainage was observed 
in the left ear.  Treatment prescribed cortisone for 1 week, 
then boric and alcohol cleaning.  Stable perforation with 
mild conductive hearing loss in the right ear, myringitis in 
the left ear, symmetric high frequency sensorineural hearing 
loss, and imbalance not vestibular in origin were diagnosed.  
The Veteran was to return to the clinic as needed; no further 
follow-up is shown.  

On May 1998 VA audiological examination, middle ear 
measurement for the left ear revealed a normally compliant 
tympanometric configuration consistent with a normal 
nonpathological middle ear.

On October 1998 VA examination, the Veteran reported having 
left ear drainage (light pink in color) six to eight months 
prior; there was no ear drainage at the time of his 
examination.  Ear pain had also resolved.  He also reported 
having "flare-ups" four to five times a week during which 
he could not hear at all.  On physical examination, the 
Veteran's right ear tympanic membrane appeared perforated, 
and his left ear tympanic membrane was macerated, 
questionably torn.  The mastoid was within normal limits and 
without pain.  The middle ear could not be visualized, 
secondary to maceration and the perforated drum.  Active ear 
disease was diagnosed, and the Veteran was referred for an 
ENT consult.  Two weeks later, also in October 1998, the ENT 
specialist reported that the Veteran's left ear was 
essentially normal with some old scarring of the tympanic 
membrane.  Chronic right ear otitis media with perforation of 
the tympanic membrane was diagnosed.

On October 2003 VA audiological examination, there was no 
active ear infection.  Middle ear test results were normal 
and showed evidence of a healed perforation of the left 
tympanic membrane.

On September 2008 VA examination, the Veteran reported 
intermittent drainage from the middle ear causing chronic 
otitis media.  He also reported getting a secondary infection 
of the ear canal from this drainage, causing him to have a 
head cold infection that caused his left tympanic membrane to 
rupture and drain, causing otitis media and external otitis.  
These episodes were described as intermittent and not 
chronic; his only chronic ear disabilities were hearing loss 
and a large perforation of the right tympanic membrane.  On 
physical examination, a healed perforation in the left 
tympanic membrane with heavy scarring was noted.    Chronic 
healed perforation of the left tympanic membrane with 
intermittent episodes of otitis media and drainage from the 
healed perforation causing external otitis was diagnosed.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings; a noncompensable rating has 
been assigned for the entire appeal period.  As the evidence 
of record does not show chronic findings warranting a 
compensable rating for tympanic membrane perforation or 
infection at any time during the appeal period, staged 
ratings are not indicated.  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

The Veteran's residuals of a left ear injury characterized as 
left tympanic membrane perforation and infections are rated 0 
percent under Code 6211, which provides for a 0 percent 
rating when there is perforation of a tympanic membrane.  
This is the only rating available under this code.  38 C.F.R. 
§ 4.87.  For the residuals of a left ear injury to warrant a 
compensable rating, it must be shown that there is an 
associated impairment that would warrant a compensable rating 
under another applicable code.  [Notably, bilateral hearing 
loss and tinnitus are rated separately and are not at issue 
in this appeal.]

The only other ear impairment alleged or shown in the record 
is the history of left ear infections.  For ear infections 
(otitis, media or externa) to be compensable, they must be 
chronic in nature.  See 38 C.F.R. § 4.87, Codes 6200, 6201, 
6210 (emphasis added).  The Veteran's left ear infections are 
not shown to have been chronic at any point during the appeal 
period.  

The Joint Motion by the parties endorsed by the Court points 
to 3 specific occasions, identified as "December 1997, March 
1998, and October 1998" when it is alleged a staged 
compensable rating was warranted.  Addressing each of those 
occasions in turn, it is noteworthy that in October 1997 the 
green discharge was noted in the right ear (which is not the 
subject of this appeal), not the left (which is).  It was 
noted that there was a probable perforation of the left 
tympanum.  An ENT consult was scheduled in December 1997.  On 
such consult on December 19, 1997, no suppuration was noted, 
and it was stated that no medication was needed.  The Veteran 
complained of episodic imbalance occurring without 
"trigger".  Neurologic evaluation of cranial nerves was 
within normal limits.  The diagnosis was tympanic membrane 
perforation with conductive hearing loss and episodic 
imbalance.  Consequently, since left ear suppuration was not 
shown, the only symptom shown to consider for a compensable 
rating is the imbalance complaint.  The note following Code 
6204 provides that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable rating may be assigned under Code 6204 for 
dizziness.  Significantly, neurological evaluation on ENT 
found no objective findings of disequilibrium.  

Regarding the  March 1998 episode, it is noted that the 
Veteran had granulation and purulent drainage from the left 
ear, and left ear myringitis was diagnosed.  However, this 
was an acute episode that resolved.  The treatment provided 
included one week of topical cortisone application, then 
boric and alcohol washings; there is no evidence in the 
record to show that this was a chronic infection.  The 
Veteran was to return to the clinic if follow-up was needed; 
there is no evidence of such follow-up.  It is also 
noteworthy that the findings included that the Veteran's 
imbalance problems were not vestibular in origin (and 
therefore not a symptom of the service connected left ear 
entity).  Consequently, the March 1998 episode did not 
warrant a "staged" compensable rating under the Codes 
providing for such (i.e., Codes 6200, 6201 (for chronic 
otitis) or Code 6204 (for occasional dizziness).   
Significantly, there was no ear drainage noted three months 
later during his May 1998 VA audiological examination.  

As for the findings in October 1998, on VA examination in 
October 1998 the Veteran reported that his left ear drainage 
had resolved six to eight months prior.  While the left 
tympanic membrane was described as macerated and questionably 
torn, this by itself, without associated pathology such as 
chronic otitis (not shown) or dizziness (shown unrelated, if 
present) warrants only a 0 percent rating under Code 6211.   

On October 2003 VA audiological examination, no active ear 
infection was found.  

On September 2008 VA examination, the Veteran reported having 
intermittent (but not chronic) drainage problems in his left 
ear.  Examination found a healed perforation; no 
infection/drainage was noted.  Chronic healed perforation of 
the left tympanic membrane with intermittent episodes of 
otitis media and drainage from the healed perforation causing 
external otitis was diagnosed.  Notably, the most significant 
finding on this examination was tympanosclerosis.  Such 
disability is rated based on associated hearing impairment.  
See Code 6202.  As was noted above, the Veteran's service 
connected hearing loss is separately rated, and is not at 
issue in this appeal.  

Regarding the September 2008 VA examiner's diagnosis of 
intermittent left ear infections, this was given based upon 
the Veteran's self-reported history of such (as no infection 
was found on examination).  A medical opinion based solely 
upon an unsubstantiated history as related by a veteran is 
not accepted as a credible medical opinion.  LeShore v. 
Brown, 8 Vet. App. 405 (1995).  While the Veteran may be 
competent to describe having left ear drainage, he is not 
competent to state whether such drainage is purulent and/or 
infectious, as he is a layperson, and lacks the training to 
opine regarding medical diagnosis; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu, supra; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the evidentiary record does not show that at any 
time during the appeal period the Veteran's service connected 
residuals of a left ear injury characterized as left tympanic 
membrane perforation and infections involved manifestations 
warranting a compensable rating.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence, or even allegation, 
suggesting that the disability picture presented by the 
Veteran's residuals of a left ear injury is exceptional (as 
noted, the active ear pathology shown during the appeal 
period is minimal) or that schedular criteria are inadequate 
(the involvement shown is entirely encompassed by the 
schedular criteria).  No non-acute functional impairment of 
the left ear was shown during the appeal period.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not indicated.


ORDER

A compensable rating for residuals of a left ear injury 
characterized as left tympanic membrane perforation and 
infections, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


